

EXHIBIT 10.53


EXHIBIT A
to Credit Agreement
FORM OF NOTE
$[1][___,___,___]
[2][mm/dd/yy]    New York, New York
FOR VALUE RECEIVED, MONTREIGN OPERATING COMPANY, LLC, a New York limited
liability company (the “Borrower”), promises to pay [NAME OF LENDER] (“Payee”)
or its registered assigns, on or before the Scheduled Maturity Date or such
earlier date as provided in the Credit Agreement, the lesser of the principal
amount of [1] [DOLLARS] ($[___,___,___]) or the unpaid principal amount of all
advances of Loans from time to time made by Payee to the Borrower under the
Credit Agreement.
The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until such principal amount is paid in full, at the
rates and at the times which shall be determined in accordance with the
provisions of that certain Revolving Credit Agreement, dated as of January 24,
2017 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, Fifth Third
Bank, as administrative agent (in such capacity, together with its successors
and assigns acting in such capacity, the “Administrative Agent”), and the banks,
financial institutions and other entities from time to time party thereto as
lenders. Unless otherwise defined herein or the context otherwise requires,
capitalized terms used in this Note have the meanings provided in the Credit
Agreement.
This Note is one of the “Notes” under, and is issued pursuant to and entitled to
the benefits of, the Credit Agreement, to which reference is hereby made for a
more complete statement of the terms and conditions under which the Loans
evidenced hereby were or will be made and are to be repaid.
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of the Administrative Agent or at such other place as shall be designated
in writing for such purpose in accordance with the terms of the Credit
Agreement. Unless and until an Assignment and Acceptance effecting the
assignment or transfer of the obligations evidenced hereby shall have been
accepted by the Administrative Agent and recorded in the Register, the Borrower,
each Agent and each Lender shall be entitled to deem and treat Payee as the
owner and holder of this Note and the obligations evidenced hereby. Payee hereby
agrees, by its acceptance hereof, that before disposing of this Note or any part
hereof it will make a notation hereon of all principal payments previously made
hereunder and of the date to which interest hereon has been paid; provided, the
failure to make (or any error in making) a notation of any payment made on this
Note shall not limit or otherwise affect the obligations of the Borrower
hereunder with respect to payments of principal of or interest on this Note.




1


  [1] Lender's Commitment
 
 
  [2] Date of Issuance
 
 






--------------------------------------------------------------------------------




This Note is subject to mandatory prepayment and to prepayment at the option of
the Borrower, each as provided in the Credit Agreement.
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND PAYEE HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF
NEW YORK (WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK).
Upon the occurrence and during the continuation of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Borrower, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.
The Borrower promises to pay all documented out-of-pocket costs and expenses,
including attorneys’ fees, all as provided in the Loan Documents, incurred in
the collection and enforcement of this Note. The Borrower and any endorsers of
this Note hereby waive diligence, presentment, protest, demand notice of every
kind and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.
[SIGNATURE PAGE FOLLOWS]




2
 
 
 






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.
MONTREIGN OPERATING COMPANY, LLC,
a New York limited liability company
By:






Name:
 
Title:
 











3
 
 
 






--------------------------------------------------------------------------------








TRANSACTIONS ON NOTE


Date
Amount of Loan Made This Date
Amount of Principal Paid This Date
Outstanding Principal Balance This Date
Notation
Made By
 
 
 
 
 
 
 
 
 
 





4
 
 
 




